   Case 3:18-cv-02067-L Document 13 Filed 10/09/18         Page 1 of 4 PageID 249


                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

ROBERT W. PEAK and CINDY J.
HURRELBRINK PEAK, Individually and On
Behalf of All Others Similarly Situated,


                                 Plaintiffs,   Case No. 3:18-cv-02067-L

                     v.


ZION OIL & GAS, INC., VICTOR G.
CARRILLO, and MICHAEL B. CROSWELL,
JR.,

                   Defendants.


    NOTICE OF MOTION OF DENNIS ROBERTSON AND MELODY GUY FOR
   APPOINTMENT AS LEAD PLAINTIFFS AND APPROVAL OF LEAD COUNSEL
   Case 3:18-cv-02067-L Document 13 Filed 10/09/18             Page 2 of 4 PageID 250


TO: ALL PARTIES AND THEIR COUNSEL OF RECORD

         PLEASE TAKE NOTICE that Dennis Robertson and Melody Guy (collectively,

“Robertson and Guy”), by and through their counsel, will and do hereby move this Court,

pursuant to Section 21D(a)(3) of the Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(3),

as amended by the Private Securities Litigation Reform Act of 1995, for the entry of an Order:

(1) appointing Robertson and Guy as Lead Plaintiffs on behalf of all persons who purchased or

otherwise acquired the securities of Zion Oil & Gas, Inc. between March 12, 2018 through July

10, 2018, both dates inclusive; and (2) approving proposed Lead Plaintiffs’ selection of

Pomerantz LLP as Lead Counsel and The Briscoe Law Firm, PLLC as Liaison Counsel for the

Class.

Dated: October 9, 2018                            Respectfully submitted,


                                                   /s/ Willie C. Briscoe
                                                  Willie C. Briscoe
                                                  Texas Bar No.: 24001788
                                                  THE BRISCOE LAW FIRM, PLLC
                                                  3131 McKinney Avenue, Suite 600
                                                  Dallas, Texas 75204
                                                  214-643-6011
                                                  281-254-7789 (Facsimile)
                                                  wbriscoe@thebriscoelawfirm.com

                                                  Counsel for Movants and
                                                  Proposed Liaison Counsel for the Class

                                                  POMERANTZ LLP
                                                  Jeremy A. Lieberman
                                                  (pro hac vice application forthcoming)
                                                  J. Alexander Hood II
                                                  (pro hac vice application forthcoming)
                                                  600 Third Avenue, 20th Floor
                                                  New York, NY 10016
                                                  Telephone: (212) 661-1100
                                                  Facsimile: (212) 661-8665
                                                  Email: jalieberman@pomlaw.com
                                                  Email: ahood@pomlaw.com


                                              1
Case 3:18-cv-02067-L Document 13 Filed 10/09/18    Page 3 of 4 PageID 251



                                      POMERANTZ LLP
                                      Patrick V. Dahlstrom
                                      (pro hac vice application forthcoming)
                                      Ten South LaSalle Street, Suite 3505
                                      Chicago, Illinois 60603
                                      Telephone: (312) 377-1181
                                      Facsimile: (312) 377-1184
                                      Email: pdahlstrom@pomlaw.com

                                      Counsel for Movants and
                                      Proposed Lead Counsel for the Class




                                  2
    Case 3:18-cv-02067-L Document 13 Filed 10/09/18                  Page 4 of 4 PageID 252


                                 CERTIFICATE OF SERVICE

       This is to certify that on October 9, 2018, I have filed the above and foregoing on the

Court’s CM/ECF electronic filing system, and that by virtue of this filing, all attorneys of record

will be served electronically with true and exact copies of this filing:


                                                       /s/ Willie C. Briscoe
                                                       Willie C. Briscoe




                                                  3
